United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                IN THE UNITED STATES COURT OF APPEALS                    June 4, 2003

                          FOR THE FIFTH CIRCUIT                    Charles R. Fulbruge III
                                                                           Clerk


                                No. 02-10854
                              Summary Calendar



                        UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                     versus

                               FERMIN DUARTE,

                                             Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:01-CR-331-3-P
                       --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Fermin Duarte appeals his sentence following his guilty-plea

conviction for conspiring to possess amphetamine with intent to

distribute.    He contends that the district court erred in relying

upon the presentence report (PSR) for the drug quantity because the

PSR   lacked   sufficient     indicia   of    reliability   to    support      the

calculations.      He   has    not   established     that   the    PSR    lacked

sufficient indicia of reliability for sentencing purposes.                     Cf.

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10854
                                 -2-

United States v. Shacklett, 921 F.2d 580, 584 (5th Cir. 1991).

Because Duarte did not dispute the findings of the PSR, he cannot

show that the district court clearly erred in relying upon the

information contained in the PSR.   See United States v. Alford, 142

F.3d 825, 832 (5th Cir. 1998); United States v. Davis, 76 F.3d 82,

84 (5th Cir. 1996).

     Duarte also contends that the district court erred in denying

him a reduction pursuant to U.S.S.G. § 3B1.2 for his role as a

minor or minimal participant in the conspiracy.         He has not

established that the district court committed clear error in

denying the reduction.   See United States v. Gallegos, 868 F.2d

711, 713 (5th Cir. 1989).   The judgment of the district court is

therefore AFFIRMED.